Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application to 16/734,341 that was filed on 01/05/2020. Claims 1-13 are currently under examination.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 seem to depend from itself. For the purpose of examination, the examiner assumes claim 2 depends from Claim 1.   Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the recitation ‘wmgs’ in line 2 of the claim need to be corrected in to ‘wings’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kotler (US 2011/0278391).
Regarding Claim 1, Kotler discloses a drone including four wings (104, l, r; 105, l, r) in x-configuration (Fig. 1) maneuverable by the flapping action generated by a main body (103, Fig. 1), each wing being configured to generate lift force in response to the opening and closing of leaf pairs that (i.e. flapping, ornithopter system, para. [0003]), in turn, open and close under upstroke and down stroke motions, respectively, of each wing generated by the main body (para. [0003], [0040]).  
Regarding Claim 2, Kotler discloses a drone wherein the wings flap in at least one of an insect-like flight mode and a bird-like flight mode (para. [0003], [0006]).  
Regarding Claim 3, Kotler discloses a drone wherein horizontal thrust in flight is generated by the main body (130, Fig. 1-2) moving each wing round its respective longitudinal axis (i.e. at least in Tb direction, Fig. 1 para. [0024], para. [0039]), and wherein lift is generated by the main body, at same time, flapping the wings up and down (para. [0048], Fig. 7-8).  
Regarding Claim 4, broadly interpreted, Kotler discloses a drone wherein the main body includes a mechanism that flaps the wings in a manner that causes the drone to hover in one spot (para. [0048] ‘hovering’), and a subsystem that facilitates the attachment of the drone (106, Fig. 1-2), while hovering in place, in at least one of a substantially vertical or substantially horizontal surface or wire.  
Regarding Claim 6, Kotler discloses a drone wherein the subsystem further includes legs (106s, Fig. 1) that facilitate the drone sitting upright in fixed position.  
Regarding Claim 7, Kotler discloses a drone wherein the drone, once attached, includes on-board mechanisms that capture information via at least one input source (101, Fig. 1) and either store this information or retransmit it wirelessly in real-time (para. [0039]. “for remote guiding and navigation, or for 
Monitoring”).  
Regarding Claim 8, Kotler discloses a drone wherein the flapping action includes orientating the wings (para. [0039]).
MICROS002-US 1106
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler (US 2011/0278391) in view of  Fincher (doc. “Sticky spy UAV turns things upside down with ability to land on walls and ceilings”) (The Fincher article can also be found at this web page  https://newatlas.com/sticky-drone-lands-anywhere/27459/ ).
Regarding Claim 5, Kotler is silent, but Fincher teaches a drone wherein the subsystem includes means for ejecting glue on the at least one of a substantially vertical or substantially horizontal surface or wire (i.e. ‘adhesives are deployed’, page 2), and means for connecting the main body to the ejected glue (via springs and tendons, page 2).  It would have been obvious to one of ordinary skill in the art to modify the drone of Kotler with the subsystem taught in Fincher in order to fixedly attach the drone to a surface.
Regarding Claim 9, Kotler is silent, but Fincher teaches a drone wherein the drone includes a subsystem (‘landing mechanism’, page 2) that facilitates fixedly attaching the drone to an object (via adhesive, page 2) and communicating information to the moving object (functional limitation).   It would have been obvious to one of ordinary skill in the art to modify the drone of Kotler with the subsystem taught in Fincher and attach the drone to a moving object in order to attach the drone to uneven surfaces of the object.
Regarding Claim 10, Kotler is silent, but Fincher teaches a drone wherein the drone includes a subsystem (‘landing mechanism’, page 2) that facilitates attaching an object by the drone to an object (via adhesive, page 2) to facilitate tracking or monitoring of the object (functional limitation).  It would have been obvious to one of ordinary skill in the art to modify the drone of Kotler with the subsystem taught in Fincher and attach the drone to a moving object in order to attach the drone to uneven surfaces of the object.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler (US 2011/0278391) in view of  Benson, (doc. “Linear Actuator Powered Flapping Wing”) and further view of Fincher (doc. “Sticky spy UAV turns things upside down with ability to land on walls and ceilings”).
Regarding Claim 11, Kotler is silent, but Benson teaches a drone wherein the wings have a substantially transparent configuration (i.e. 114 µm thick, pvc fil; last para.  page 25  clearly is transparent as a result).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wings of Kotler with thin transparent wings as taught in Benson in order to make the wings thin and ultimately the drone lightweight.
Regarding Claim 12, Kotler and Benson are silent, but Fincher teaches a drone wherein the drone includes a subsystem (‘landing mechanism’, page 2) that facilitates fixedly attaching the drone to an object (via adhesive, page 2) and communicating information to the moving object (functional limitation).   It would have been obvious to one of ordinary skill in the art to modify the drone of Kotler and Benson with the subsystem taught in Fincher and attach the drone to a moving object in order to attach the drone to uneven surfaces of the object.
Regarding Claim 13, Kotler and Benson are silent, but Fincher teaches a drone wherein the drone includes a subsystem (‘landing mechanism’, page 2) that facilitates attaching an object by the drone to an object (via adhesive, page 2) to facilitate tracking or monitoring of the object (functional limitation).  It would have been obvious to one of ordinary skill in the art to modify the drone of Kotler and Benson with the subsystem taught in Fincher and attach the drone to a moving object in order to attach the drone to uneven surfaces of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642